13-3291
    Henderson v. Sikorsky Aircraft Corp.


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    7th day of January, two thousand fifteen.

    PRESENT:
                       GERARD E. LYNCH,
                       DENNY CHIN,
                            Circuit Judges,
                       JOHN G. KOELTL,
                            District Judge.*

    _____________________________________

    EDWARD HENDERSON,

                                Plaintiff-Appellant,

                       v.                                                    13-3291

    SIKORSKY AIRCRAFT CORPORATION, INC.,

                      Defendant-Appellee.
    _____________________________________


    FOR PLAINTIFF-APPELLANT:                           Josephine Smalls Miller, East Hartford,
                                                       Connecticut.



             *
           The Honorable John G. Koeltl, United States District Judge for the Southern District of
    New York, sitting by designation.
FOR DEFENDANT-APPELLEE:                       Eric L. Sussman (Albert Zakarian, on the brief),
                                              Day Pitney LLP, Hartford, Connecticut.

       Appeal from a judgment of the United States District Court for the District of

Connecticut (Stefan R. Underhill, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Edward Henderson appeals from an order of the district court granting

summary judgment in favor of appellee Sikorsky Aircraft Corporation, Inc., on Henderson’s

claims of race discrimination, age discrimination, and retaliation under Title VII. Henderson

challenges the district court’s grant of summary judgment only as to his retaliation claim, which

alleges that Sikorsky’s failure to award Henderson a discretionary pay raise after promoting him

to a supervisory position constituted retaliation for Henderson’s filing of previous discrimination

claims. We assume the parties’ familiarity with the underlying facts, the procedural history of

the case, and the issues on appeal.

       We review a district court’s grant of summary judgment de novo, construing all evidence

in the light most favorable to the non-moving party and drawing all reasonable inferences in his

favor. Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 108 (2d Cir. 2013).

Summary judgment is appropriate only where “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Sotomayor v. City of New York, 713

F.3d 163, 164 (2d Cir. 2013), quoting Fed. R. Civ. P. 56(a). “[M]ere speculation or conjecture

as to the true nature of the facts,” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (internal

quotation marks omitted), or “[p]urely conclusory allegations of discrimination, absent any

concrete particulars,” Cameron v. Cmty. Aid For Retarded Children, Inc., 335 F.3d 60, 63 (2d

                                                 2
Cir. 2003) (internal quotation marks omitted), are insufficient to create a genuine dispute of

material fact.

        We evaluate retaliation claims under Title VII under the three-step burden-shifting

analysis established in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973). First,

the plaintiff must establish a prima facie case of retaliation, demonstrating: “(1) participation in a

protected activity; (2) that the defendant knew of the protected activity; (3) an adverse

employment action; and (4) a causal connection between the protected activity and the adverse

employment action.” Hicks, 593 F.3d at 164 (internal quotation marks omitted). Once the

plaintiff does so, the burden “falls on the employer to articulate a legitimate, non-retaliatory

reason for the adverse employment action.” Jute v. Hamilton Sundstrand Corp., 420 F.3d 166,

173 (2d Cir. 2005). Finally, if the employer offers a legitimate explanation, “the burden then

shifts back to the plaintiff to show that the employer’s explanation is a pretext for . . .

retaliation.” Kirkland v. Cablevision Sys., 760 F.3d 223, 225 (2d Cir. 2014). To demonstrate

that an employer’s explanation is pretextual, the plaintiff must show that “retaliation was a ‘but-

for’ cause of the adverse action,” meaning that “the adverse action would not have occurred in

the absence of the retaliatory motive.” Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 845-46

(2d Cir. 2013). He or she may do so by “demonstrating weaknesses, implausibilities,

inconsistencies, or contradictions in the employer’s proffered legitimate, nonretaliatory reasons

for its action.” Id. at 846.

        In this case, even assuming that he has established a prima facie case of retaliation,

Henderson has failed to produce any evidence rebutting Sikorsky’s legitimate explanation for

denying him a raise despite promoting him to a supervisory position. Henderson’s supervisor

testified that Sikorsky routinely exercised discretion in awarding raises to new supervisors,
                                                   3
having recently declined to increase the compensation of at least two new supervisors besides

Henderson, and that the company’s decision to deny Henderson a raise owed specifically to his

poor job performance, including one evaluation ranking Henderson in the bottom ten percent of

his peers. Indeed, Sikorksy asserts that Henderson’s disappointing performance discouraged the

company from awarding him a supervisory position for several years, and that Henderson was

offered the promotion in 2012 only because there were no other qualified applicants to fill an

immediate vacancy. Henderson does not dispute these facts, admitting that two colleagues also

failed to receive raises upon assuming supervisory responsibilities absent any alleged retaliatory

animus on Sikorsky’s behalf. Nor has he produced any evidence suggesting that Sikorsky’s

explanation is a camouflage for more insidious motives, testifying only to his “belief” that his

failure to receive a pay increase was in fact racially motivated – an entirely speculative assertion

that in any event does not speak directly to Henderson’s claim of retaliatory animus. J. App’x at

58. Henderson’s conclusory allegations thus fail to create a genuine dispute of material fact

sufficient to defeat summary judgment. See Cameron, 335 F.3d at 63.

       Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 4